Exhibit 10.3

LOCK-UP LETTER AGREEMENT

September 22, 2016

Galectin Therapeutics Inc.

4960 Peachtree Industrial Boulevard

Suite 240

Norcross, GA 30071

Ladies and Gentlemen:

This Agreement contains restrictions related to the common stock (“Common
Stock”) and preferred stock (“Preferred Stock”) of Galectin Therapeutics, Inc.
(the “Company”). In consideration of the warrants described herein (the “Lock-Up
Warrants”) to be issued by the Company to 10X Fund, L.P. (“10X Fund”) to
purchase up to 1,000,000 shares of Common Stock and the Lock Up Warrant as
described in the 2016 Securities Purchase Agreement (as hereinafter defined),
and for other good and valuable consideration, 10X Fund hereby irrevocably
agrees that, for a period commencing on the date hereof and ending on the
eighteen (18) month anniversary of the date hereof (such 18 month period, the
“Lock-Up Period”), without the prior written consent of the Company, 10X Fund
will not, directly or indirectly, except as otherwise specified herein, (1)
offer for sale, sell, contract to sell, pledge, or otherwise dispose of (or
enter into any transaction or device that is designed to, or could be expected
to, result in the disposition by any person at any time in the future of),
directly or indirectly, any Lock-Up Securities (as hereinafter defined), (2)
enter into any swap, hedge or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of shares of Lock-Up Securities, (3) enter into any “short sales” as defined in
Rule 200 of Regulation SHO under the Exchange Act, whether any such transaction
described in clause (1), (2) or (3) above is to be settled by delivery of Common
Stock or other securities, in cash or otherwise, or (4) publicly disclose the
intention to do any of the foregoing, except as set forth herein.

The term “Lock-Up Securities” shall mean any shares of Preferred Stock or Common
Stock acquired by 10X Fund under that Securities Purchase Agreement between the
Company and 10X Fund dated February 12, 2009 (the “2009 Purchase Agreement”) or
under that Securities Purchase Agreement between the Company and 10X Fund dated
September 22, 2016 (the “2016 Purchase Agreement” and with the 2009 Purchase
Agreement, the “Purchase Agreements”), including without limitation any shares
of Common Stock acquired as a result of dividends paid on Preferred Stock, upon
conversion of Preferred Stock or upon exercise of warrants acquired under either
Purchase Agreement; provided, however, that Lock-Up Securities shall not include
any other securities of the Company of which 10X Fund may be deemed to be the
beneficial owner with the Rules and Regulations of the Securities Exchange Act
of 1934, as amended.

Notwithstanding the foregoing, (i) if during the last 17 days of the Lock-Up
Period, the Company issues an earnings release or material news or a material
event relating to the Company occurs or prior to the expiration of the Lock-Up
Period the Company announces that it will release earnings results during the
16-day period beginning on the last day of the Lock-Up Period, then the
restrictions imposed by this Lock-Up Letter Agreement shall continue to apply

 

1



--------------------------------------------------------------------------------

until the expiration of the 18-day period beginning on the issuance of the
earnings release or the announcement of the material news or the occurrence of
the material event, unless the Company waives such extension in writing.

No provision in this Lock-Up Letter Agreement shall be deemed to restrict or
prohibit

 

  (1) the exercise, exchange or conversion by the undersigned of any securities
exercisable or exchangeable for or convertible into shares of Common Stock, as
applicable; provided that any Common Stock received upon exercise of options or
warrants granted to the undersigned will also be subject to this Lock-Up Letter
Agreement;

 

  (2) transfers of shares of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock to a charity or educational
institution; provided any such transfer shall not involve a disposition for
value;

 

  (3) transfers of Common Stock, Preferred Stock or warrants by 10X Fund to its
limited partners who do not consent to the LP Lock-Up or are not otherwise bound
by the LP Lock-Up, provided that it may do so at the time of the transfer under
the terms of the Insider Trading Policy of the Company in effect at such time;
and

 

  (4) provided that 10X Fund may otherwise do so under the Insider Trading
Policy of the Company in effect at that time, 10X Fund may sell Common Stock (1)
as necessary to pay 10X Fund’s legal, accounting and administrative expenses
(the “Expenses”) and (2) pursuant to 10X Fund’s Quarterly Liquidity Program (as
such term is defined in 10X Fund’s limited partnership agreement, as amended);
provided, however, that 10X Fund may not sell any Common Stock under the
Quarterly Liquidity Program while the 10X Fund is offering its limited
partnership interests to investors.

10X Fund hereby further agrees that, (a) simultaneous with engaging in any
transaction or taking any other action that is subject to the terms of this
Lock-Up Letter Agreement during the period from the date of this Lock-Up Letter
Agreement to and including the expiration of the Lock-Up Period (as such may
have been extended pursuant to the third paragraph herein), it will give notice
thereof to the Company and shall use reasonable best efforts not to complete the
transaction if Company believes that the consummation of such transaction is not
permitted by the prior paragraph; (b) it will provide in its governing documents
that all limited partners in 10X Fund who contribute capital to fund the
purchase of Lock-Up Securities under the 2016 Purchase Agreement are subject to
lock-up terms at least as restrictive as those contained in this Lock-Up Letter
Agreement, and (c) it will use its best efforts to obtain the consent of limited
partners in 10X Fund who contributed capital to fund the purchase of Lock-Up
Securities under the 2009 Purchase Agreement to agree not to withdraw their
capital from the 10X Fund for the Lock-Up Period, except as permitted by the
Quarterly Liquidity Program. The Company shall be a third party beneficiary of
the agreements contemplated by clauses (b) and (c) above, which shall be
referred to herein as the “LP Lock-Up.”

In furtherance of the foregoing, the Company and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Letter Agreement.

 

2



--------------------------------------------------------------------------------

In consideration for the agreements of 10X Fund contained herein, the Company
shall issue to 10X Fund the Lock-Up Warrants, which shall be in substantially
the form attached hereto as Exhibit A. The Lock-Up Warrants shall be issued as
follows:

 

  1. A Lock-Up Warrant to purchase 500,000 shares of Common Stock upon execution
of this Agreement; and

 

  2. Additional Lock-Up Warrants upon the closing of each sale (a “Series B
Sale”) of Series B-3 Convertible Preferred Stock on or after the date hereof by
the Company to 10X Fund pursuant to the 2016 Purchase Agreement, each time to
purchase that number of shares of Common Stock equal to the product of 500,000
shares multiplied by a fraction, the numerator of which is the aggregate
purchase price paid to the Company in the Series B Sale and the denominator of
which is $6,000,000; provided, that in no event shall the Company be obligated
to issue more than 1,000,000 Lock-Up Warrants.

The exercise price of the Lock-Up Warrants shall be equal to $3 per share, or
such lesser price per share as is contained in the warrants issued under the
2016 Purchase Agreement. The form of the Lock-Up Warrants shall be the same as
the form used for the warrants issued under the 2016 Purchase Agreement.

This agreement is irrevocable and shall be binding upon the undersigned and the
assigns of the undersigned.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

 

Very truly yours, 10X Fund, L.P. By:   10X Capital Management, LLC, General
Partner   By:  

/S/ James C. Czirr

  Name:   James C. Czirr   Title:   Managing Member

 

Accepted and Agreed: Galectin Therapeutics, Inc. By:  

/S/ Peter G. Traber, M.D.

  Peter G. Traber, M.D., Chief Executive Officer Dated: September 22, 2016

 

3